Title: To James Madison from Joseph Delaplaine, 31 January 1816
From: Delaplaine, Joseph
To: Madison, James


                    
                        Sir,
                        Philada: Jany 31t. 1816.
                    
                    Although I caused a Copy of your portrait to be taken for the purpose of having an engraving taken from it, yet, as it has not been executed, and as Mr. Wood our distinguished portrait painter goes to Washington to paint your portrait for me, I think it will serve my work better to have one of you at this age & from the life too, than a mere copy & from a picture painted many years ago.
                    Have the goodness to sit to Mr. Wood, who will have the pleasure of presenting you this.
                    Do me the favour of giving me a sketch of your life. It will take you but a few minutes—Birth—parentage—Education—Offices—Profession—&c &c & other things. Presidents Jefferson Adams, mr Jay &c all furnish theirs without scruple, as politics & panegyric will form no part of my work. Your obed. humle. st.
                    
                        
                            Joseph Delaplaine
                        
                    
                